Case 1-20-40268-ess Docl1

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Filed 01/15/20 Entered 01/15/20 18:02:31

 

EASTERN DISTRICT OF NEW YORK

 

Case number (if known)

 

O Check if this an
amended filing

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy aie

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name

KORILLA LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federai
Employer Identification
Number (EIN)

XX-XXXXXXX

 

4. Debtor's address

Principal place of business

2 Metrotech Center
Brooklyn, NY 11201
Number, Street, City, State & ZIP Code

Kings
County

Mailing address, if different from principal place of
business

 

P.O. Box, Number, Street, City, State & ZIP Code

Location of principal assets, if different from principal
place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor

H Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

0) Partnership (excluding LLP)
O Other. Specify:

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

Debtor KORILLALLC

Name

Case number (if known)

 

7. Describe debtor's business A. Check one:

D0 Health Care Business (as defined in 11 U.S.C. § 101(27A))
C Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C] Railroad (as defined in 11 U.S.C. § 101(44))

0 Stockbroker (as defined in 11 U.S.C. § 101(53A))

1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

1 Clearing Bank (as defined in 11 U.S.C. § 781(3))

Hl None of the above

B. Check ail that apply

C1 Tax-exempt entity (as described in 26 U.S.C. §501)

0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
LD investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See htto://www.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:
C) Chapter 7
O Chapter 9

@ Chapter 11. Check all that apply.

Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

HM The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

oo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

0 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
0 Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

No.
0 Yes.

District When Case number

 

District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

1 No
yes.

Debtor Aegis 42 LLC Relationship Affiliate
District EDNY When 12/23/19 Case number, if known 19-47698

 

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

Debtor KORILLA LLC

Name

11. Why is the case filed in
this district?

Check ail that apply:

Case number (if known)

 

Hs Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

MNo
QO) Yes.

Why does the property need immediate attention? (Check aif that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

DZ tt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

0 It needs to be physically secured or protected from the weather.

DC It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CD) Other

 

Where is the property?

Is the property insured?

ONo

O Yes. Insurance agency
Contact name
Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

PEE stztistical and administrative information

 

13. Debtor's estimation of
available funds

Check one:

@ Funds will be available for distribution to unsecured creditors.

OD After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14, Estimated number of 449 C1 1,000-5,000 C1 25,001-50,000
creditors C1 50-99 Q 5001-10,000 C1 50,001-100,000
O 100-199 D 10,001-25,000 DO More than100,000
0 200-999
15. Estimated Assets $0 - $50,000 D $1,000,001 - $10 million C1 $500,000,001 - $1 billion

CO $50,001 - $100,000
0 $100,001 - $500,000
C1 $500,001 - $1 million

[1] $10,000,001 - $50 million
CJ $50,000,001 - $100 million
D) $100,000,001 - $500 million

©) $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

16. Estimated liabilities

O $0 - $50,000

C1 $50,001 - $100,000
1 $100,001 - $500,000
W@ $500,001 - $1 million

0 $1,000,001 - $10 million

(2 $10,000,001 - $50 million
D $50,000,001 - $100 million
1 $100,000,001 - $500 million

1 $500,000,001 - $1 billion

(1 $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
QO) More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

Debtor KORILLA LLC Case number (:f krown)

Name

a Request for Rellef, Declaration, and Signatures
WARNING — Sankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behaif of the debtor.

1 have examined the information in this petition and have a reasonable belief that the information is trued and correct.

| declare under penalty of perjury that the foregoing is true and correct.

  

 

 

Executedon Ja | 13, 2020
YYYY
xX Edward Song
Signature offautho zed representative of debtor Printedname —C—™

Title President.

Date January 13, 2020

Signature of attorney for debtor " MM/DD/YYYY

 

18. Signature of attorney x

 

Lawrence F. Morrison oe _.
Printed name

Morrison Tenenbaum, PLLC et ee eee tent a te ae

Firm name

87 Walker Street, Second Floor
New York, NY 10093
Number, Street, City, State & 21 di

Contact phone (212-620-0938 Email address Info@m-t4aw.com

 

2889590NY
Bar number and State

Official Form 201 Voluntary Petition for Non-4individuats Filing for Bankruptcy

page 4
 

Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

United States Bankruptcy Court
Eastern District of New York

Inve KORIDAMC 20 vee Case No
Debtors) Chapter 11

LIST OF EQUITY SECURITY HOLDERS

Following ts the list of the Debtor's equity secunty holders which ts prepared in accordance with nile 1007(a4 3) for filing im this Chapter 1} Case

 

Name and last known address or place of — Security C lass Number of Securities Kind of Interest
business of holder

-NONE-

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I. the President of the corporation named as the debtor in this case, declare under penalty of perjury that } have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belict.

Date January 13, 2020 Signature
Edward Song

Penalty tor making a false statement of concealing property Line of up to $500,000 or umpaisenment fot up to 5 years or bout.
NUS C Og 182 and 3871

Sheet I of } in List of Equity Security Holders .
Sohtware Copyngnt (c) 1996-2018 Best Case. LLC - waw bestcase com Bost Case Barenipicy
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

United States Bankruptcy Court
Eastern District of New York

Inre KORILLA LLC a ce CMBONO
Debtor(s) Chapter 170

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date: January 13,2020 a.
Edward Song/Pr,

Signer/Title

 

USBC-44 Rev Of 708

Software Copynght (c) 4896-2018 Best Case, LLC - waw.bestcase.com Uiwt Case Banbrupicy
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

BLD Corp.
3656 34th Street
Astoria, NY 11106

FC Bridge
PO Box 223795
Pittsburgh, PA 15251

Internal Revenue Service
Central Insolvency Unit
PO Box 7346
Philadelphia, PA 19101

Kommissary LLC
230 Park Avenue
New York, NY 10169

Mr. Andrew Chang
c/o Samuel Goldman
200 Park Avenue
Ste 1700

New York, NY 10166

Mr. Eric Yu

c/o Samuel Goldman
200 Park Avenue
Ste 1700

New York, NY 10166

Mr. Paul Lee

c/o Samuel Goldman
200 Park Avenue
Ste 1700

New York, NY 10166

Mr. Stephen Park
c/o Samuel Goldman
200 Park Avenue
Ste 1700

New York, NY 10166

Mr. Thomas Yang
c/o Samuel Goldman
200 Park Avenue
Ste 1700

New York, NY 10166
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

NYS Dept. of Tax and Fin.
Bankruptcy Section

PO Box 5300

Albany, NY 12205

Purpac Inc.
48-01 Metropolitan Avenu
Ridgewood, NY 11385

Young Sun Song
4542 Decatur Place
Island Park, NY 11558
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Chapter 11
KORILLA LLC,
Case No. 20-
Debtor.
XxX

 

DECLARATION PURSUANT TO E.D.N.Y. LOCAL BANKRUPTCY RULE 1007-4

I, Edward Song, duly sworn, depose and say:

1, I am the President of Korilla LLC (the “Debtor”), and as such I am familiar with
~ the operations, business and financial affairs of the Debtor. I submit this affidavit in accordance
with the E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the voluntary petition filed by the
Debtor.

2. There are no other or prior bankruptcy cases against the Debtor and as such there
has been no trustee or creditors’ committee appointed in this case.

3. The Debtor is affiliated with Aegis 42, LLC who filed a petition for bankruptcy in
this District on December 23, 2019 under case number 19-47698.

4. A copy of the Debtor’s board resolution authorizing the Chapter 11 filing is
annexed hereto as Exhibit “A”.

5. The Debtor is a New York limited liability company and was formed on June 21,
2010.

6. The Debtor operates a fast food restaurant at the premises located at 2 MetroTech
Center, Brooklyn, NY 11201 (the “Premises”’).

7. The Debtor’s immediate need for relief in this Court stems from its serious

cashflow difficulties resulting from defending an action in New York State Supreme Court
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

captioned Stephen Park, et al. v. Edward Song, et al, Index No. 650186/2017, and previous debt
obligations and underperformance of the Debtor’s operations of the Premises.

8. Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as
Exhibit “B” is a list containing the names and addresses of the Debtor’s twenty (20) largest
unsecured creditors, excluding insiders.

9, Pursuant to Rule 1007-2(a)(5) of the local bankruptcy rules, annexed hereto as
Exhibit “C” is a list containing the names and addresses of the Debtor’s five (5) largest secured
claims.

10. Pursuant to Rule 1007-2(a)(6) of the local bankruptcy rules, annexed hereto as
Exhibit “D” is a summary of the Debtor’s assets and liabilities. This is an internally generated
estimate of assets and liabilities and may require certain adjustments.

11. The Debtor does not have any publicly held shares, debentures, or other
securities.

12.‘ There is no property of the Debtor in the possession or custody of any public
officer, receiver, trustee, pledge, assignee of rents, liquidators, secured creditors, or agents of
such person.

13. The Debtor is a party to pending lawsuits referenced in Section 6 above.

14. The Debtor is a tenant at the Premises under a non-residential real property lease.

15. The Debtor’s assets consist primarily of restaurant food and beverage inventory,
furniture, fixtures and equipment. The Debtor’s books and records are located at the Premises.

16. The Debtor at this time is managed through its Managing Member, Edward Song.

The Managing Member does not presently receive a salary.
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

17. Aside from the President, the Debtor currently has O. employees and

od
approximately $ 0 : of monthly payroll.

18. The Debtor expects to receive revenue from operations of the business in the

amount of approximately $ (3, °° __ for the thirty (30) period following the Chapter 11

filing. The Debtor’s operating expenses during the same thirty (30) day period should be

oo
approximately $ 0 . .

19. The Debtor intends to continue in operation and propose a plan of reorganization

which treats all creditors in a fair and equitable manner consistent with the provisions of the

yy) Soa

Edward/Song, Presi¥ent

Bankruptcy Code.
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

EXHIBIT A

CORPORATE RESOLUTION
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Chapter 11
KORILLA LLC,
Case No. 20- ( )
Debtor.

 

CORPORATE RESOLUTION

At the meeting of the Board of Directors of Korilla LLC (“Korilla”) a New York limited
liability company, it was determined to be in the best interests of Korilla to file for bankruptcy
under Chapter 11 of the United States Bankruptcy Code and the following resolution was
adopted:

Whereas, it is in the best interest of Korilla to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United
States Code:

Be It Therefore Resolved, that Edward Song, President of Korilla, is
authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter || voluntary bankruptcy case on behalf of the corporation;
and

Be It Further Resolved, that Edward Song, President of Korilla, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
company, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the company in connection with such
bankruptcy case; and

Be It Further Resolved, that Edward Song, President of Korilla, is
authorized and directed to cmploy Lawrence F. Morrison, attorney and the law firm
of Morrison Tenenbaum, PLLC to represent the corporation in such bankruptcy
case

Dated: New York, New York
January !4. 2020

z
Edward Sonks-President

Le

=)

By
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

EXHIBIT B

20 LARGEST UNSECURED CREDITORS
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

Fillin this information to identify the case:

Debtor name KORILLALLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

: Case number (if known)
: O Check if this is an

amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors izs

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of aasots and liabilities, any other document that requires a declaration that is not Included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,

and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtalning money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

1519, and 3571.

po Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

t have examined the information in the documents checked below and | have a reasonable belief that the Information is true and correct:

Schedule A/B: Assets~Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

ORMOOOCOO00

| declare under penalty of perjury that the foregoing ts true and corre

Executedon January 13, 2020 — x , we
Signature af indivig guing on behalf of debtor
Edward Song a

Printed name

 

President
Position or relationship to debtor

Official Form 202 Dectaration Under Penalty of Perjury for Non4ndividual Debtors

Software Copyngnt (c) 1996-2018 Bast Case, LLC - waw.bestcase com Bent Caso Bankruptcy
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

  

Fill in this information to identify the case:
Debtor name | KORILLA LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW
YORK

 
 
   

DO Check if this is an

      
 

Case number (if known): amended filing

 

 
 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

Alist of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resuiting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and Name, telephone number | Nature of claim Indicate If claim | Amountofclaim = -

complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in-only unsecured claim amount. If
including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, ‘fill in total:claim amount and deduction for
professional services, disputed value of collateral or $atoff to calculate unsecured claim.

and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff
BLD Corp. Unliquidated $5,327.00
3656 34th Street
Astoria, NY 11106
FC Bridge Rent Arrears Unliquidated $32,636.00
PO Box 223795
Pittsburgh, PA
15251

Internal Revenue Unliquidated Unknown
Service

Central Insolvency
Unit

PO Box 7346
Philadelphia, PA
19101

Kommissary LLC Unliquidated $8,000.00
230 Park Avenue
New York, NY 10169
Mr. Andrew Chang Disputed $0.00
clo Samuel
Goldman

200 Park Avenue
Ste 1700

New York, NY 10166
Mr. Eric Yu Disputed $0.00
clo Samuel
Goldman

200 Park Avenue
Ste 1700

New York, NY 10166
Mr. Paul Lee Disputed $0.00
c/o Samuel
Goldman

200 Park Avenue
Ste 1700

New York, NY 10166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

Debtor KORILLA LLC

Name

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number | Nature of claim
and email address of (for example, trade
creditor contact debts, bank loans,

| professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully ungecured, fil’ in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or getoff to calculate unsecured claim. -

 

Total claim, if
partially secured

 

Deduction for value
of collateral or setoff

Unsecured claim

 

Mr. Stephen Park
c/lo Samuel
Goldman

200 Park Avenue
Ste 1700

New York, NY 10166

Disputed

$0.00

 

Mr. Thomas Yang
clo Samuel
Goldman

200 Park Avenue
Ste 1700

New York, NY 10166

Disputed

$0.00

 

NYS Dept. of Tax
and Fin.
Bankruptcy Section
PO Box 5300
Albany, NY 12205

Unliquidated

$2,443.49

 

Purpac Inc.

48-01 Metropolitan
Avenu
Ridgewood, NY
11385

Unliquidated

$0.00

 

Young Sun Song
4542 Decatur Place
Island Park, NY

 

 

11558

 

 

Unliquidated

 

 

 

$488,925.00

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

EXHIBIT C

5 LARGEST SECURED CREDITORS
MVone_
Case 1-20-40268-ess Doc1 Filed 01/15/20 Entered 01/15/20 18:02:31

EXHIBIT D
SUMMARY OF ASSETS AND LIABILITIES
Approx. Assets: (. 00

Approx. Liabilities} Sd 0, G00
